Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: switching mechanism in claims 1-17, understood to be a control system, adjustment mechanism in claim 7-9, 15-16, understood to be a valve system,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “from outside” which is considered indefinite as it is unclear what the scope of “from outside” includes and more specifically what qualifies as “from outside” with respect to the system.  For the purpose of examination, “from outside” is interpreted as being produced external to the carbon dioxide separation.
Claim 5 recites “the gas whose temperature has been increased by compression by the compressor” which lacks antecedent basis in the claims.  It has not been previously established that the gas supplied to the compressor is heated in the compressor (as there is isothermal compression).  For the purpose of examination this is treated as the gas compressed in the compressor is heated.
Claim 5, lines 12-13 recites “the gas” which is considered indefinite as it is unclear which gas this refers.  For the purpose of examination, this limitation is interpreted such that it is the gas whose temperature has been increased by compression by the compressor.
Claim 7 recites “a heater which complementarily heats the regeneration gas heated by the heat exchanger” but this is only an optional step as the only one of the regeneration gas and the residual gas are required to be heated by the heat exchanger.  For the purpose of examination, this limitation is interpreted such that it is referring to whichever gas is being used for regeneration purpose.

Claim 12, lines 12-13 recites “the gas” which is considered indefinite as it is unclear which gas this refers.  For the purpose of examination, this limitation is interpreted such that it is the gas whose temperature has been increased by compression by the compressor.
Claim 13 recites “the gas whose temperature has been increased by compression by the compressor” which lacks antecedent basis in the claims.  It has not been previously established that the gas supplied to the compressor is heated in the compressor (as there is isothermal compression).  For the purpose of examination this is treated as the gas compressed in the compressor is heated.
Claim 13, lines 12-13 recites “the gas” which is considered indefinite as it is unclear which gas this refers.  For the purpose of examination, this limitation is interpreted such that it is the gas whose temperature has been increased by compression by the compressor.
Claim 14 recites “the gas whose temperature has been increased by compression by the compressor” which lacks antecedent basis in the claims.  It has not been previously established that the gas supplied to the compressor is heated in the compressor (as there is isothermal compression).  For the purpose of examination this is treated as the gas compressed in the compressor is heated.
Claim 14, lines 12-13 recites “the gas” which is considered indefinite as it is unclear which gas this refers.  For the purpose of examination, this limitation is interpreted such that it is the gas whose temperature has been increased by compression by the compressor.
Claim 15 recites “a heater which complementarily heats the regeneration gas heated by the heat exchanger” but this is only an optional step as the only one of the regeneration gas and the residual gas are required to be heated by the heat exchanger.  For the purpose of examination, this limitation is interpreted such that it is referring to whichever gas is being used for regeneration purpose.
Claim 17 recites “from outside” which is considered indefinite as it is unclear what the scope of “from outside” includes and more specifically what qualifies as “from outside” with respect to the system.  
Claims 2-4, 6 8-11, 16 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US PG Pub 20100024476), hereinafter referred to as Shah.

With respect to claim 1, Shah teaches a carbon dioxide recovery apparatus (Figure 1, Figure 6), comprising a dryer having a hygroscopic agent for drying a gas (dryer 50 which has adsorbent which would be a hygroscopic agent as it removes water, paragraph 82, shown in more detail in figure 6); a separator which separates carbon dioxide from the gas dried by the dryer and discharges a residual gas from which carbon dioxide has been separated (VPSA unit 70 which produces CO2 stream 19 and depleted stream 72, paragraphs 81-83); an introduction part which introduces from outside a regeneration gas for regenerating the hygroscopic agent (nitrogen can be introduced from outside the system to be used for regenerating the dryer beds, paragraph 89 which would require an introduction part); a regeneration system capable of supplying one of the regeneration gas introduced from the introduction part and the residual gas discharged from the separator, to the dryer (nitrogen is introduced for 

With respect to claim 2, Shah teaches further comprising: a recirculating system capable of supplying the residual gas discharged from the separator to the gas to be supplied to the separator (line 72) wherein the switching mechanism switches supply by the recirculating system so that the residual gas is supplied to the gas to be supplied to the separator while the regeneration gas is supplied to the dryer by the regeneration system (the switching mechanism that would be present would control this to provide supply in this way).

With respect to claim 3, Shah teaches a control system which controls switching so that the regeneration gas is supplied to the dryer at a start of regeneration of the hygroscopic agent and the residual gas is supplied to the dryer at an end of regeneration of the hygroscopic agent to replace the regeneration gas with the residual gas (first nitrogen is fed to regenerate the absorbent and then the depleted stream purges the nitrogen, paragraph 89, which although not shown would require a control system of some type to provide such operation).

With respect to claim 11, Shah teaches a control system which controls switching so that the regeneration gas is supplied to the dryer at a start of regeneration of the hygroscopic agent and the residual gas is supplied to the dryer at an end of regeneration of the hygroscopic agent to replace the regeneration gas with the residual gas (first nitrogen is fed to regenerate the absorbent and then the depleted stream purges the nitrogen, paragraph 89, which although not shown would require a control system of some type to provide such operation).


regeneration treatment of supplying to the hygroscopic agent a regeneration gas introduced from outside to regenerate the hygroscopic agent (nitrogen can be introduced from outside the system to be used for regenerating the dryer beds, paragraph 89) switching processing of switching the regeneration gas supplied to the hygroscopic agent into the residual gas in accordance with progress of the regeneration of the hygroscopic agent (nitrogen is introduced for regeneration, paragraph 89 and separately the depleted stream 72 is used for regeneration, paragraph 89 and 84, which would be a switching process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah and further in view of Koizumi et al. (JPH05285333), hereinafter referred to as Koizumi.

With respect to claim 4, Shah does not teach wherein the control system has a hygrometer which detects humidity of the regeneration gas discharged from the dryer and controls the switching based on the humidity detected by the hygrometer.

Koizumi teaches that as the desiccant regenerates a humidity sensor measures the humidity of air passing through the desiccant and when it measures that the humidity of such air reaches a low enough point that the regeneration step can be stopped (paragraph 20).  

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Koizumi to have based on a measurement of the humidity of the regeneration gas (nitrogen in Shah) to have switched from the regeneration with nitrogen (which is the end of the regeneration step of water) to the step for removing the nitrogen (which is passing the residual gas to remove the nitrogen) in Shah since it has been shown that combining prior art elements to yield predictable results is obvious whereby using a humidity sensor to determine when removal of moisture from the adsorbent is complete and the next step (in the case of Shah nitrogen purging) can allow the system to operate more efficiently by bringing the adsorbent back on line as quickly as it is ready.

With respect to claim 10, Shah teaches wherein the separator has a discharge part for discharging the residual gas (top of 70), the switching happens according got the humidity detected by the hygrometer (as modified above in claim 4 this is the operation).



Examiner takes official notice that it is old and well known that when a system has to switch between two fluids supplied to the same location that a switching valve is employed as it is a simple and reliable way of controlling which fluid is passed to the location and which fluid is blocked and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had a switching valve (which performs the switch as modified in claim 4 based on the humidity) to connect either the discharge part of the introduction part to the dryer as it is a known mechanism that is capable of providing control of multiple fluids interchangeably to the same point. 
Claims 5-6, 7-9, 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah and further in view of Kagawa (JP5106448), hereinafter referred to as Kagawa.

With respect to claim 5, Shah teaches a compressor which compresses the gas to be supplied to the separator to pressurize the gas to a pressure suitable for separation of carbon dioxide by the separator (compressor 30, paragraph 81), 
a heat exchanger wherein the gas is cooled (compressed gas is cooled in 31).
Shah does not teach wherein the heat exchanger performs heat exchange between the gas whose temperature has been increased by the compression and one of the residual gas and the regeneration gas to be supplied to the heat exchanger.


	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kagawa used the residual gas to provide cooling to the compressed gas in the heat exchanger (31) of Shah prior to the residual gas being used to regenerate the dryers since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such a heat exchanger would reduce the need for external refrigerants and provide some of the necessary heating of regeneration gas which would reduce the amount of heating needed in the heater of Shah as well.

With respect to claim 6, Shah teaches wherein the separator includes a cryogenic-type liquefaction distillation apparatus (the separator can be considered both stages 60 and 70 which includes sub ambient separation by partial condensation, paragraph 91 which would as best understood in the rejection include cryogenic-type liquefaction distillation).

With respect to claim 7, Shah teaches a heater which complementarily heats the regeneration gas heated by the heat exchanger (just upstream of the dryer beds a heater applies heat to the regeneration gas, paragraph 84, which would be downstream of heat exchange with the compressed gas if that step is present), an adjustment mechanism which adjust heating of the regeneration gas by the heater (the valves 118 and 126 allow for bypass and thus adjustment of heating by preventing it, paragraph 87).


With respect to claim 9, Shah teaches wherein the adjustment mechanism adjusts heating by the heater based on humidity of the regeneration gas discharged from the dryer (the step of regeneration without the heater happens after the step of regeneration with the heater, paragraph 87, which means that such step is happening albeit indirectly, although as the regeneration gas would have less humidity in the later stages when the switch happens).

With respect to claim 12, Shah teaches a compressor which compresses the gas to be supplied to the separator to pressurize the gas to a pressure suitable for separation of carbon dioxide by the separator (compressor 30, paragraph 81), 
a heat exchanger wherein the gas is cooled (compressed gas is cooled in 31).
Shah does not teach wherein the heat exchanger performs heat exchange between the gas whose temperature has been increased by the compression and one of the residual gas and the regeneration gas to be supplied to the heat exchanger.

Kagawa teaches that removing the heat of compression (compressed stream P2 in heat exchangers (13/15) is done using the same gas (L10b/L11) that is used (L13) as a regeneration gas (in 20/24) for regeneration the dryers for the compressed and cooled gas (paragraphs 42, 52-55).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kagawa used the residual gas to provide cooling to 

With respect to claim 13, Shah teaches a compressor which compresses the gas to be supplied to the separator to pressurize the gas to a pressure suitable for separation of carbon dioxide by the separator (compressor 30, paragraph 81), 
a heat exchanger wherein the gas is cooled (compressed gas is cooled in 31).
Shah does not teach wherein the heat exchanger performs heat exchange between the gas whose temperature has been increased by the compression and one of the residual gas and the regeneration gas to be supplied to the heat exchanger.

Kagawa teaches that removing the heat of compression (compressed stream P2 in heat exchangers (13/15) is done using the same gas (L10b/L11) that is used (L13) as a regeneration gas (in 20/24) for regeneration the dryers for the compressed and cooled gas (paragraphs 42, 52-55).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kagawa used the residual gas to provide cooling to the compressed gas in the heat exchanger (31) of Shah prior to the residual gas being used to regenerate the dryers since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such a heat exchanger would reduce the need for external refrigerants and provide some of the necessary heating of regeneration gas which would reduce the amount of heating needed in the heater of Shah as well.


With respect to claim 15, Shah teaches a heater which complementarily heats the regeneration gas heated by the heat exchanger (just upstream of the dryer beds a heater applies heat to the regeneration gas, paragraph 84, which would be downstream of heat exchange with the compressed gas if that step is present), an adjustment mechanism which adjust heating of the regeneration gas by the heater (the valves 118 and 126 allow for bypass and thus adjustment of heating by preventing it, paragraph 87).

With respect to claim 16, Shah teaches a heater which complementarily heats the regeneration gas heated by the heat exchanger (just upstream of the dryer beds a heater applies heat to the regeneration gas, paragraph 84, which would be downstream of heat exchange with the compressed gas if that step is present), an adjustment mechanism which adjust heating of the regeneration gas by the heater (the valves 118 and 126 allow for bypass and thus adjustment of heating by preventing it, paragraph 87).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah/Koizumi and further in view of Kagawa (JP5106448), hereinafter referred to as Kagawa.
With respect to claim 14, Shah teaches a compressor which compresses the gas to be supplied to the separator to pressurize the gas to a pressure suitable for separation of carbon dioxide by the separator (compressor 30, paragraph 81), 
a heat exchanger wherein the gas is cooled (compressed gas is cooled in 31).


Kagawa teaches that removing the heat of compression (compressed stream P2 in heat exchangers (13/15) is done using the same gas (L10b/L11) that is used (L13) as a regeneration gas (in 20/24) for regeneration the dryers for the compressed and cooled gas (paragraphs 42, 52-55).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kagawa used the residual gas to provide cooling to the compressed gas in the heat exchanger (31) of Shah prior to the residual gas being used to regenerate the dryers since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such a heat exchanger would reduce the need for external refrigerants and provide some of the necessary heating of regeneration gas which would reduce the amount of heating needed in the heater of Shah as well.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763